Exhibit 10.61

 

--------------------------------------------------------------------------------

CUSTODY AGREEMENT

by and among

MCG COMMERCIAL LOAN TRUST 2006-2,

MCG FINANCE VIII, LLC and

MCG CAPITAL CORPORATION

each, as an MCG Party,

MERRILL LYNCH CAPITAL CORP.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Custodian

Dated as of May 2, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS CUSTODY AGREEMENT (such agreement as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”) is made as of this
2nd day of May, 2006, by and among:

(1) MCG COMMERCIAL LOAN TRUST 2006-2, a Delaware statutory trust (together with
its successors and assigns, the “Issuer”);

(2) MCG FINANCE VIII, LLC, a Delaware limited liability company (together with
its successors and assigns, the “LLC”);

(3) MCG CAPITAL CORPORATION, a Delaware corporation (together with its
successors and assigns, “MCG”; each of MCG, the LLC and the Issuer is referred
to herein as an “MCG Party” and, collectively, as the “MCG Parties”);

(4) MERRILL LYNCH CAPITAL CORP., a Delaware corporation (together with its
successors and assigns, “Merrill Lynch”); and

(5) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), a national banking
association, not in its individual capacity but solely as the Custodian
(together with its successors and assigns in such capacity, the “Custodian”).

R E C I T A L S

WHEREAS, as a condition to Merrill Lynch’s entering into the Credit and
Warehouse Agreement, dated as of May 2, 2006 (such agreement as amended,
modified, waived, supplemented or restated from time to time, the “Credit
Agreement”), by and among the Issuer, MCG and Merrill Lynch, each MCG Party is
required to execute and deliver this Agreement;

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Certain Defined Terms.

Whenever used in this Agreement, the following words shall have the meanings set
forth below. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

“Applicable Law”: For any Person or property of such Person, all then existing
applicable laws, rules, regulations, statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority, and applicable judgments, decrees, injunctions, writs,
or orders of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

“Collateral Documents”: With respect to any Loan, the duly executed originals of
each related Underlying Note, indorsement(s) or instrument(s) (other than in
respect of any Noteless Loan), including, without limitation, copies of the
credit agreement or (other than in respect of

 

1



--------------------------------------------------------------------------------

any Noteless Loan) long-form note, as applicable, where MCG originated the Loan
or an assignment and assumption agreement to MCG or a credit agreement, as
applicable, where MCG has acquired the Loan from a third party, in each instance
if any, memorializing or otherwise evidencing the indebtedness of an Obligor and
any other document listed on the Collateral List.

“Collateral List”: An electronic list of the Loans funded under or otherwise
serving as collateral for the indebtedness under the Credit Agreement, in a form
reasonably acceptable to the Custodian, as such list is provided by the Issuer
to Merrill Lynch and the Custodian (and containing such information as is
specified in Schedule III) as such list may be amended, supplemented or modified
from time to time in accordance with this Agreement. Such list shall contain
such information as is reasonably necessary to permit the Custodian to perform
the review process set forth in Paragraph 2, including, but not limited to, with
respect to each document to be inventoried by the Custodian.

“Custodian Fee”: The meaning specified in Paragraph 5B.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, any court
or arbitrator and any accounting board or authority (whether or not a part of
the government) that is responsible for the establishment or interpretation of
national or international accounting principles.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set-over and confirm.

“Lien”: Any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, participation
interest, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing or the filing of any financing statement under
the UCC or comparable law of any jurisdiction to evidence any of the foregoing.

“Noteless Loan”: A Loan with respect to which (i) the related credit agreement
does not require the Obligor to execute and deliver an Underlying Note to
evidence the indebtedness created under such Loan and (ii) no Underlying Notes
are outstanding with respect to the portion of the Loan transferred to the
Issuer.

“Obligations”: Has the meaning given to such term in Paragraph 7L of this
Agreement.

“Obligor”: With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof.

“Proceeds”: Has the meaning given to “Proceeds” in Section 9-102 of the UCC,
together with all principal, interest and other payments and distributions of
cash or other property with respect to the Collateral (including, without
limitation, payments at maturity or upon redemption and any interest with
respect to the Collateral), and all rights, privileges and other securities of
every kind distributed with respect thereto or in exchange or substitution
therefor, upon conversion or otherwise.

 

2



--------------------------------------------------------------------------------

“Remedy Event”: Any of the following: (a) the occurrence and continuance of a
Collateral Event, (b) the occurrence and continuance of a Collateral Manager
Event, (c) any representation or warranty made or deemed made by or on behalf of
an MCG Party in or pursuant to this Agreement or the Master Conveyance
Agreement, or in any certificate or other document furnished pursuant hereto or
thereto, shall prove to have been incorrect in any material respect when made or
deemed made, and such incorrectness is not cured within 10 Business Days after
(i) the date on which any executive officer of such MCG Party obtains actual
knowledge thereof or (ii) the date that written notice thereof is given to such
MCG Party by Merrill Lynch, and such failure shall have a Material Adverse
Effect, (d) any MCG Party shall fail to perform any of its obligations under, or
shall breach any provision of, this Agreement or the Master Conveyance
Agreement, and such failure is not cured within 10 Business Days after (i) the
date on which any executive officer of such MCG Party obtains actual knowledge
thereof or (ii) the date that written notice thereof is given to such MCG Party
by Merrill Lynch, and such failure shall have a Material Adverse Effect, or
(e) an Insolvency Event occurs with respect to any MCG Party. Notwithstanding
anything to the contrary contained herein or in the Credit Agreement, the
occurrence of a “Remedy Event” hereunder shall constitute a Collateral Manager
Event under the Credit Agreement.

“UCC”: The Uniform Commercial Code of the State of New York (as the same may be
deemed to be in effect pursuant to Applicable Law and federal regulation).

“Underlying Note”: The promissory note (if any) of an Obligor evidencing a Loan.

All references to time in this Agreement shall mean the time in effect on that
day in New York, New York.

2. Appointment of Custodian; Duties of Custodian.

A. Wells Fargo is hereby designated by each MCG Party and Merrill Lynch as, and
hereby agrees to perform the duties and obligations of, the Custodian pursuant
to the terms hereof. With respect to any Collateral or Collateral Documents that
are delivered to the Custodian or which come into the possession of the
Custodian (“Custodial Property”), the Custodian shall hold and retain custody of
all such Custodial Property for the benefit of and as bailee for Merrill Lynch,
and shall make disposition thereof only in accordance with this Agreement. The
Custodian hereby accepts appointment as custodian and agent and agrees to
perform the duties and obligations with respect thereto set forth herein.

B. On and after the date of this Agreement, the Custodian shall perform the
following duties:

(i) Within two (2) Business Days after receipt of an updated Collateral List and
any related Collateral Documents, the Custodian shall deliver to Merrill Lynch a
custodial receipt in the form of Exhibit A hereto, wherein the Custodian shall
state (with any exceptions noted) (i) that with respect to each Loan listed on
the Collateral List the Collateral Documents are in the possession of the
Custodian, and (ii) all such documents have been

 

3



--------------------------------------------------------------------------------

reviewed by the Custodian and (A) appear on their face to be regular, (B) appear
to have been executed by the principal Obligor(s), if applicable, and
(C) purport to be related to such Loan identified on the Collateral List
attached hereto.

(ii) All Custodial Property shall be kept in fire-resistant vaults or cabinets
at the locations specified on Schedule I attached hereto, or at such other
office(s) of the Custodian as shall be specified to Merrill Lynch and the Issuer
by the Custodian in a written notice delivered at least thirty (30) days prior
to such change. All Custodial Property shall be segregated from any other
documents or instruments maintained by the Custodian, identified with an
appropriate label (indicating Merrill Lynch’s interest therein) and maintained
in such a manner so as to permit retrieval and access.

(iii) In performing its duties, the Custodian shall use the same degree of care
and attention as it employs with respect to similar Custodial Property that it
holds as collateral custodian for other Persons.

C. The Custodian represents and agrees that: (a) it has established and is
maintaining on the books and records of its office first identified in
Schedule II hereto under account number 20132900 in the name of the Custodian
(such account, together with any replacements thereof or substitutions therefor,
the “Account”), (b) the Account is a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC) and (c) the Account and the Collateral (as
defined in the Credit Agreement) and all property credited thereto shall
constitute “Collateral” and “Custodial Property” for the purposes of this
Agreement. MCG shall pay or cause to be paid to the Account all Proceeds of any
Loans promptly after receipt by MCG, the LLC or the Issuer but in any event
within four Business Days. The Account may, for operational and administrative
purposes, be divided into subaccounts. Any amounts deposited in the Account will
be invested and distributed pursuant to and in accordance with the terms of the
Credit Agreement.

3. Representations and Warranties.

Each of the MCG Parties, Merrill Lynch and the Custodian represents and warrants
as to itself only, as of the date of this Agreement, that:

A. It is duly organized and existing under the laws of the jurisdiction of its
organization with full power and authority to execute and deliver this Agreement
and to perform all of the duties and obligations to be performed by it
hereunder;

B. This Agreement is legally and validly entered into, does not violate any
Applicable Law applicable to it, and is enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency or similar laws, or by
equitable principles relating to or limiting creditors’ rights generally.

C. The person executing this Agreement on its behalf has been duly and properly
authorized to do so.

 

4



--------------------------------------------------------------------------------

4. Effecting the Custody.

A. Instructions to Custodian. Within five Business Days after the acquisition of
an interest in any Loan by the Issuer, the Issuer shall deliver to the
Custodian, and the Custodian shall take into custody for the exclusive benefit
of Merrill Lynch, in accordance with the terms of Paragraph 2 above, all
Collateral Documents that the Issuer has received evidencing or memorializing
its rights in such Loan. In connection therewith, the Issuer shall deliver to
the Custodian and Merrill Lynch the Collateral List in the form of Schedule III
hereto (as the same shall be amended by the addition or deletion of Loans on
each date on which the Issuer acquires an interest in any Loan).

B. No Lien or Pledge by Custodian. The Custodian agrees that no Custodial
Property shall be subject to any Lien or right of setoff by the Custodian or any
third party claiming through the Custodian (including (a) any and all
contractual rights of set-off, lien or compensation, (b) any and all statutory
or regulatory rights of pledge, lien, set-off or compensation, (c) any and all
statutory, regulatory, contractual or other rights to put on hold, block
transfers from or fail to honor instructions of Merrill Lynch or (d) any and all
statutory or other rights to prohibit or otherwise limit the pledge, assignment,
collateral assignment or granting of any type of security interest in the
Custodial Property), and the Custodian shall not Grant any third party an
interest in, any Custodial Property. The Custodian agrees that, if there is any
conflict between this Agreement and any other agreement between the Custodian
and any MCG Party in connection with the transactions contemplated by the Credit
Agreement regarding the Custodial Property (other than the Intercreditor and
Concentration Account Administration Agreement, dated as of November 10, 2004),
the provisions of this Agreement shall control. The Custodian shall promptly
notify Merrill Lynch if any person asserts or seeks to assert a Lien or other
adverse claim against any portion or all of the Custodial Property.

C. Periodic Statements. Upon the request of any MCG Party or Merrill Lynch, the
Custodian shall provide such Person a list of all Loans for which it holds
Collateral Documents pursuant to this Agreement. Such list may be in the form of
a copy of the Collateral List with manual deletions to specifically note Loans
that are paid off or removed since the date of this Agreement.

D. Copies of Collateral Documents. Upon request by Merrill Lynch, any MCG Party
or the Collateral Manager, the Custodian shall (at the expense of Issuer so long
as the aggregate amount of all such expenses do not exceed $75,000 and otherwise
at the expense of MCG) provide copies of any of the Collateral Documents in its
possession relating to one or more Loans.

5. Limitation on Liability; Additional Provisions Concerning Custodian.

A. Limitation on Liability.

(i) Except for its willful misconduct or gross negligence, the Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties.

 

5



--------------------------------------------------------------------------------

Until the Custodian receives written notice from Merrill Lynch that a Remedy
Event has occurred and is continuing, the Custodian shall follow the written
instructions of the Issuer (or the Collateral Manager acting on its behalf) with
respect to the Custodial Property. After the Custodian receives written notice
from Merrill Lynch (with a copy to MCG) that a Remedy Event has occurred and is
continuing, the Custodian shall exclusively follow the written instructions of
Merrill Lynch with respect to the Custodial Property (provided that such written
instructions provided by Merrill Lynch shall not conflict with the provisions of
the Credit Agreement).

(ii) The Custodian may consult with counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by the Custodian hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(iii) The Custodian shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith except (a) in the case of its willful misconduct or grossly negligent
performance or omission of its duties, (b) in the case of its negligent
performance of its duties in taking and retaining custody of the Collateral
Documents or (c) the failure of the Custodian to take any action requested to be
taken at the express direction of Merrill Lynch in accordance with an express
provision of this Agreement.

(iv) The Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Custodial Property, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Custodial
Property. The Custodian shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(v) The Custodian shall have no duties or responsibilities except such duties
and responsibilities as are specifically set forth in this Agreement, and no
covenants or obligations shall be implied in this Agreement against the
Custodian. For purposes of clarification, the Custodian shall be under no
obligation to monitor the perfection of any security interest or the filing of
any financing or continuation statement or the performance of the obligations of
any other party.

(vi) The Custodian shall not be required to expend or risk its own funds in the
performance of its duties hereunder (except for funds expended in the
administration in the ordinary course of its duties hereunder).

(vii) It is expressly agreed and acknowledged that the Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any Obligor.

 

6



--------------------------------------------------------------------------------

B. Custodian Fee. As compensation for its custodian activities hereunder, the
Custodian shall be entitled to a custodian fee (the “Custodian Fee”) from the
Issuer as set forth in a separate fee letter executed by the Issuer. The
Custodian’s entitlement to receive the Custodian Fee shall cease on the earlier
to occur of: (i) its removal or resignation as the Custodian pursuant to
Paragraph 6 (provided that the Custodian is entitled to receive any Custodian
Fees accrued prior to the date on which it ceases to act as the Custodian
hereunder) or (ii) the termination of this Agreement.

C. Release of Collateral Documents. The Custodian is hereby authorized (unless
and until such authorization is revoked in writing by Merrill Lynch at a time
when a Remedy Event has occurred and is continuing), upon receipt from the
Collateral Manager of a written request for release of Collateral Documents in
the form of Exhibit B hereto (with a copy of such request of release to Merrill
Lynch), to release to the Collateral Manager or its designee the related
Collateral Documents set forth in such request and receipt to the Collateral
Manager. The Collateral Manager shall not deliver a request for the release of
Collateral Documents unless such release would not impair the first priority
perfected security interest of the Custodian. All Collateral Documents released
to the Collateral Manager pursuant to this Paragraph 5C (other than in
connection with the sale or other disposition of a Loan pursuant to and in
accordance with the terms of the Credit Agreement after such sale or other
disposition is effected) shall be held by the Collateral Manager in trust for
the benefit of Merrill Lynch in accordance with the terms of this Agreement. The
Collateral Manager shall return to the Custodian the Collateral Documents
(i) promptly upon the request of Merrill Lynch, or (ii) except as Merrill Lynch
shall otherwise agree in writing, if the retention by the Collateral Manager of
such Collateral Documents would not impair the first priority perfected security
interest of the Custodian in the Collateral when the Collateral Manager’s need
therefor in connection with such purpose no longer exists.

D. Return of Collateral Documents. The Collateral Manager may require that the
Custodian return to the Issuer each Collateral Document (a) delivered to the
Custodian in error or (b) that is required to be redelivered to the Issuer in
connection with the sale or other disposition of a Loan pursuant to and in
accordance with the terms of the Credit Agreement or the termination of this
Agreement, in each case by submitting to the Custodian and Merrill Lynch a
written request in the form of Exhibit B hereto (signed by the Collateral
Manager) specifying the Loans to be so returned and reciting that the conditions
to such release have been met. The Custodian shall upon its receipt of each such
request for return executed by Collateral Manager promptly, but in any event
within two (2) Business Days after such receipt, return the Collateral Documents
so requested to the Issuer. The Collateral Manager shall promptly notify Merrill
Lynch of any return of Collateral Documents pursuant to this Paragraph 5D.

6. Term and Termination.

A. The Custodian may be removed, with or without cause, by Merrill Lynch or the
Issuer by notice given in writing to the Custodian (the “Custodian Termination
Notice”) along with a copy thereof provided respectively to the Issuer or
Merrill Lynch; provided that (x) the Issuer may give a Custodian Termination
Notice only for cause and only when no Remedy Event has occurred and is
continuing and (y) notwithstanding its receipt of a Custodian Termination
Notice, the Custodian shall continue to act in such capacity until a successor

 

7



--------------------------------------------------------------------------------

Custodian (i) has been appointed by Merrill Lynch (with the consent of the
Issuer, except that no such consent shall be required if a Remedy Event has
occurred and is continuing), (ii) has agreed to act as the Custodian hereunder,
and (iii) has received all Collateral Documents held by the Custodian being
removed. Upon the satisfaction of the conditions specified in clauses
(i) through (iii) above, the Custodian subject to removal agrees that it will
terminate its activities as the Custodian hereunder.

B. The Custodian shall not resign from the obligations and duties hereby imposed
on it except upon the Custodian’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Custodian could take to make the performance of
its duties hereunder permissible under such Applicable Law. Any such
determination permitting the resignation of the Custodian shall be evidenced as
to clause (i) above by an opinion of counsel to such effect delivered to Merrill
Lynch and the Issuer in a form reasonably acceptable to Merrill Lynch and the
Issuer. No such resignation shall become effective until a successor Custodian
(i) has been appointed by Merrill Lynch (with the consent of the Issuer, except
that no such consent shall be required if a Remedy Event has occurred and is
continuing), (ii) has agreed to act as the Custodian hereunder, and (iii) has
received all Collateral Documents held by the resigning Custodian. Upon the
satisfaction of the conditions specified in clauses (i) through (iii) above, the
resigning Custodian agrees that it will terminate its activities as the
Custodian hereunder.

7. Miscellaneous.

A. Access to Books and Records. The Custodian shall provide to Merrill Lynch,
each MCG Party and the Collateral Manager (and/or the accountants, counsel and
other agents and representatives thereof) access to the Collateral Documents and
all other documentation regarding the Loans, such access being afforded without
charge but only (i) upon three (3) Business Days prior written request,
(ii) during normal business hours and (iii) subject to the Custodian’s normal
security and confidentiality procedures.

B. Merger or Consolidation of Custodian. Any Person (i) into which the Custodian
may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Custodian shall be a party, or (iii) that may succeed
to the properties and assets of the Custodian substantially as a whole, which
Person in any of the foregoing cases shall be the successor to the Custodian
under this Agreement without further act of any of the parties to this
Agreement.

C. Invalidity of any Provision. If any term, provision, covenant or condition of
this Agreement, or the application thereof to either party or any circumstance,
is held to be unenforceable, invalid or illegal (in whole or in part) for any
reason (in any relevant jurisdiction), the remaining terms, provisions,
covenants and conditions of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Agreement so
long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Agreement will not substantially impair
the

 

8



--------------------------------------------------------------------------------

respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

D. Amendments and Waivers. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties.

E. Binding Agreement. This Agreement shall extend to and shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No Person other than the parties hereto shall have any
rights under this Agreement. Neither this Agreement nor any right or obligation
in or under this Agreement may be transferred (whether by way of security or
otherwise) by (a) any MCG Party without the prior written consent of Merrill
Lynch, (b) the Custodian without the prior written consent of the Issuer and
Merrill Lynch (but without limiting Paragraph 7B) and (c) Merrill Lynch without
the prior written consent of the Issuer. Any purported transfer that is not in
compliance with this provision will be void.

F. Applicable Law; Jurisdiction; No Immunity. This Agreement shall be construed
in accordance with, and this Agreement and all matters arising out of or
relating in any way whatsoever to this Agreement (whether in contract, tort or
otherwise) shall be governed by, the law of the State of New York (without
reference to any choice of law doctrine that would have the effect of causing
this Agreement to be construed in accordance with or governed by the law of any
other jurisdiction). With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any party
from bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

G. Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

H. Headings and References. The headings and captions in this Agreement are for
reference only and shall not affect the construction or interpretation of any of
its provisions.

 

9



--------------------------------------------------------------------------------

I. Counterparts. This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission or other written form of communication), each of which
will be deemed an original as against each party whose signature appears
thereon, and all of which shall together constitute one and the same
enforceable, effective and valid agreement.

J. Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, delivered by a
nationally-recognized overnight parcel express service, telexed, transmitted or
hand delivered, as to each party hereto, at its address specified in Schedule II
or to such other person or persons as the receiving party may from time to time
designate in writing. All such notices and communications shall be effective,
upon receipt, or in the case of (a) notice by mail, five days after being
deposited in the United States mail, first class postage prepaid, (b) notice by
overnight parcel express service, when delivered, but in any event, no later
than the Business Day after the day on which it is delivered to such service,
(c) notice by telex, when telexed against receipt of answer back, or (d) notice
by facsimile copy, when verbal or electronic communication of receipt is
obtained.

K. No Waiver, Rights and Remedies. No failure on the part of Merrill Lynch or
the Custodian or any assignee of Merrill Lynch or the Custodian to exercise, and
no delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.

L. Termination. Upon the payment in full of all amounts owing to Merrill Lynch
under the Credit Agreement, this Agreement and the Master Conveyance Agreement
(the “Obligations”), all rights of Merrill Lynch to the Collateral shall revert
to the Issuer. Upon any such termination, Merrill Lynch will (to the extent in
its possession), at the Issuer’s sole expense, deliver to the Issuer and
instruct the Custodian to deliver to the Issuer, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all of the Collateral held by Merrill Lynch or the
Custodian hereunder, and execute and deliver to the Issuer (or such other person
as the Issuer shall request) such documents as the Issuer shall reasonably
request to evidence such termination.

M. No Petition. Each of the parties hereto, by entering into this Agreement,
hereby covenants and agrees that it will not at any time institute against the
Issuer or the LLC, or voluntarily join in any institution against the Issuer or
the LLC of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law of any jurisdiction within or outside the United
States in connection with any obligations owing to it.

N. Limited Recourse Obligations of the Issuer. Other than as expressly set forth
in the Credit Agreement, the Obligations are limited recourse obligations
payable solely from the Collateral and following realization of such Collateral
and the application of all Proceeds thereof to the payment of the Obligations,
any claims of Merrill Lynch hereunder shall be extinguished. No recourse shall
be had against any officer, director, employee, equityholder,

 

10



--------------------------------------------------------------------------------

agent or incorporator of any MCG Party or its successors or assigns for any
amounts payable under the Obligations. It is understood that the foregoing
provisions shall not (a) prevent recourse to the Collateral for the sums due or
to become due under any instrument or agreement which is part of the Collateral
or (b) constitute a waiver, release or discharge of any Obligations until such
Collateral has been realized and all Proceeds thereof applied to the
Obligations, whereupon any outstanding indebtedness or obligation shall be
extinguished. It is further understood that the foregoing provisions shall not
limit the right of any person to name the Issuer as a party or defendant in any
action or suit or in the exercise of any other remedy pursuant to the
Obligations, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such person or entity. This paragraph will survive termination of this
Agreement.

O. Confidentiality Restrictions of Custodian. The Custodian shall and shall
cause its representatives, its legal counsel and its auditors to hold in
confidence all information provided to it pursuant to this Agreement, except to
the extent disclosure may be required by law (and all reasonable applications
for confidential treatment are unavailing) and except to the extent that the
Custodian may reasonably determine that such disclosure is consistent with its
obligations hereunder and under Applicable Law.

P. Escrow Agent and Escrow Agreement. The parties hereby agree that the
Custodian shall be deemed to be, and is hereby appointed as, the “Escrow Agent”
under and for all purposes of the Credit Agreement; this Agreement shall be
deemed to be the “Escrow Agreement” referred to in the Credit Agreement, account
number 20132900 in the name of the Custodian shall be deemed to be the “Escrow
Account” for all purposes of the Credit Agreement. The Custodian agrees to
perform the duties of the Escrow Agent set forth in the Credit Agreement;
provided that notwithstanding anything in the Credit Agreement to the contrary,
the funds held in the Account shall not be held in an interest-bearing account
other than, for avoidance of doubt, any investments in Permitted Investments.
The other parties hereto agree not to amend any provision of the Credit
Agreement with respect to the Escrow Agent, Escrow Agreement or Escrow Account
without the prior written consent of the Custodian; any such amendment entered
into without the consent of the Custodian shall not be binding on the Custodian
(as Escrow Agent or Custodian).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective corporate officers, thereunto duly authorized, as of the
date first-above written.

 

MCG CAPITAL CORPORATION   MCG FINANCE VII, LLC

By:

 

/s/ Samuel G. Rubenstein

 

By:

 

/s/ Samuel G. Rubenstein

Name:

 

Samuel G. Rubenstein

 

Name:

 

Samuel G. Rubenstein

Title:

 

Executive Vice President

 

Title:

 

Executive Vice President

WELLS FARGO BANK, NATIONAL

ASSOCIATION, not in its individual capacity but

solely as the Custodian

  MERRILL LYNCH CAPITAL CORP.

By:

 

/s/ Benjamin J. Krueger

 

By:

 

/s/ Stephan Kuppenheimer

Name:

 

Benjamin J. Krueger

 

Name:

 

Stephan Kuppenheimer

Title:

 

Assistant Vice President

 

Title:

 

Vice President

MCG COMMERCIAL LOAN TRUST 2006-2

(a Delaware statutory trust)

   

By:

 

Wilmington Trust Company, not in its

individual capacity but solely as the Owner Trustee

   

By:

 

/s/ James P. Lawler

   

Name:

 

James P. Lawler

   

Title:

 

Vice President

   